Per Curiam.

The defendant is a domestic membership corporation, whose principal office is located in the county of Westchester, where it maintains a home for the aged and infirm. The residence of the defendant thus being without the county of New York, the Municipal Court of the city of New York, fourth district, borough of Manhattan, had no jurisdiction over it, and the judgment must, therefore, be reversed. Tyroler v. Gummersbach, 28 Misc. Rep. 151; Semmer Glass Co. v. Nassau Show Case Co., Id. 577. Judgment reversed, with costs to the appellant.
Present: Fbeedmau, P. J.; MacLean and Leventeitt, JJ.
Judgment reversed, with costs.